SECOND AMENDMENT

Reference is made to that certain Employment Agreement dated July 12, 2004 as
amended by the First Amendment dated December 27, 2008 (collectively “the
Agreement”) between Tractor Supply Company (hereinafter “Company”) and James F.
Wright (hereinafter “Executive”).

The following (“the Second Amendment”), when signed by the parties hereto, will
be deemed an amendment to the Agreement (“the Second Amendment”).

1) The following is deemed inserted as subsection 4.3:

“Section 4.3 By Retirement

The Executive’s employment pursuant to this Agreement may be terminated at any
time by the Retirement (as such term is defined in the Retirement Policy of
Company) of the Executive. In the event that the Executive’s employment is
terminated pursuant to this Section 4.3, the Executive shall receive: (1) an
amount equal to Executive’s annual Base Salary, multiplied by a fraction the
numerator of which is the number of calendar days from commencement of the year
in which Executive retires through the Executive’s final workday for Company and
the denominator of which is 365 (three hundred sixty-five), (2) Executive’s
earned (i.e.‘banked’) but-as-yet unpaid Long-Term cash bonus, (3) benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination [as defined in (renumbered pursuant to the First Amendment)
Section 4.11 hereof] and (4) any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program of the Company (including
any Retirement Plan) applicable to the Executive as of the Date of Termination.”

2) The following is deemed inserted as subsection 4.4 (a)



  (a)   (i) on the Date of Termination, in addition to any and all other
payments provided pursuant to the Agreement and to any other Plans, Executive
will be entitled to receive an amount equal to his then-current year’s base
compensation. Further, 100% of Executive’s theretofore granted-but-unvested
stock options and granted-but-unvested restricted stock units will be deemed
vested. The Exercisability Period of each of Executive’s stock options will
expire on a date the earlier of (i) three years from the date of Termination
(one year, rather than three years, in the case of Death) or (ii) the original
expiration date of the subject stock option.

(ii) Executive’s earned (i.e.‘banked’) but-as-yet unpaid Long-Term cash bonus
will be calculated and paid in full.

All other terms and conditions of the Agreement are hereby ratified and
reaffirmed.

IN WITNESS WHEREOF, the parties hereto confirm their understanding of the
foregoing.

Tractor Supply Company

By: /s/ Anthony F. Crudele
Its: Executive Vice President – Chief Financial
Officer and Treasurer
/s/ James F. Wright
James F. Wright
DATED: February 11, 2010

